PER CURIAM.
Appellee/Winn Dixie Stores, Inc. concedes, and we agree, that the trial court should have considered appellant/plaintiff’s answers to interrogatories in ruling on the defendant’s summary judgment motion pursuant to Florida Rule of Civil Procedure 1.510(c). Those answers to interrogatories create genuine issues of material fact which should be resolved at trial.
We reverse the final summary judgment and final costs judgment entered in favor of Winn Dixie and remand the cause to the trial court for further proceedings.